Citation Nr: 1717972	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-06 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a nose injury, to include a deviated septum. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 






INTRODUCTION

The Veteran served on active duty from October 1984 to June 1987 and from June 1991 to December 1999.  He also had service as a cadet at the United States Military Academy (USMA) from July 1987 to June 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2015 and August 2016, the Board remanded the claim for further development.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  A deviated septum was not found on the service entrance examination.

2.  A deviated septum was present in service.

3.  The evidence does not clearly and unmistakably establish that the deviated septum existed prior to the Veteran's entrance onto active duty.


CONCLUSION OF LAW

Deviated septum was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim of entitlement to service connection for residuals of a nose injury, namely a deviated septum.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Factual Background  

The Veteran contends that his current residual of his nose injury, namely, his deviated septum was incurred during his second period of active service.  The record also reflects that he consistently reported throughout both periods of active service a history of a broken nose in 1980.  The Veteran stated that upon entry into his first period of service, he provided such history, which was noted on his induction physical examination report as nose trouble.

Service treatment records for the Veteran's first period of active service include the August 1984 induction physical examination report that notes the Veteran reported a history of a broken nose in 1980.  The findings on the clinical evaluation of the nose were normal.  The examination report is negative for a diagnosis of a deviated septum or any other diagnoses pertaining to the nose.  A May 1986 examination report includes a clinical evaluation of the nose that was normal. 

Service treatment records for the Veteran's second period of active service include an April 1990 examination, which includes a clinical evaluation of the nose that was normal.  A July 1991 examination report notes the Veteran's reported history of a broken nose in 1980.  The findings on the clinical evaluation of the nose were normal; the examiner acknowledged the Veteran's history of a broken nose and found the nose to be normal.  An August 1993 emergency care and treatment record shows the Veteran sought treatment due to an injury that occurred that morning; specifically, he stated that his face hit the ground during parachute training.  Examination revealed a laceration of the nose; x-rays show a septum deviation on lateral view.  The treatment record was classified as urgent emergency level III treatment.  A March 1994 examination for ranger training demonstrates clinical findings of a normal nose.  A June 1994 examination for Special Forces demonstrates clinical findings of a normal nose.  An August 1995 examination for Special Forces shows the Veteran reported a history of a broken nose followed by surgery to repair it in 1980 and in 1993; clinical findings indicate a normal nose.  An April 1997 SCUBA examination notes the Veteran's history of a broken nose that healed without complication or sequel.  The August 1999 separation physical examination notes the Veteran's reported history of a broken nose; clinical findings indicate a normal nose. 

The post-service medical evidence includes a VA examination report dated in October 2011.  The Veteran reported a pre-first period of active service broken nose that occurred in 1980.  He also reported a history of another instance of a broken nose that occurred in 1993, during his second period of active service, as a result of an injury during a parachute drop.  The Veteran reported that he currently experienced intermittent nasal obstruction, namely, difficulty breathing.  Physical examination revealed minimal deformity of the external nose to the right and bilateral septal deviation.  The examiner diagnosed minimal deformity of the external nose to the right and deviated nasal septum status post injury to the nose.  The examiner stated that he could not provide an opinion as to whether the Veteran's current diagnoses were due to the injury that the Veteran sustained in service without resorting to speculation.  In providing this opinion, the examiner noted that the claims file did not include records prior to 1995, thus he could not be sure which injury caused the current findings.  

In August 2015 and September 2016 another VA examiner reviewed the Veteran's claims file, to include service treatment records prior to 1995.  The examiner found that the Veteran's current nasal diagnoses clearly and unmistakable preexisted the Veteran's active service and did not clearly and unmistakable increase in severity during service.  

Analysis

The Board finds that the evidence of record supports a grant of service connection for deviated septum disability.  The October 2011 VA examination report demonstrates a current diagnosis of a deviated septum.  The Veteran reported that he currently experienced intermittent nasal obstruction, namely, difficulty breathing.  In this regard, the Veteran is competent to report difficulty breathing since service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).   Service treatment records for the Veteran's second period of active service include an entrance examination dated in April 1990, which demonstrates a normal clinical evaluation of the nose.  Thus, the report of medical examination is negative for a diagnosis of a nose disorder.  See 38 U.S.C.A. § 1111.  An August 1993 emergency care and treatment record shows the Veteran sought treatment due to an injury that occurred that morning; specifically, he stated that his face hit the ground during parachute training.  Examination revealed a laceration of the nose; x-rays show a septum deviation on lateral view.  The treatment record was classified as urgent emergency level III treatment.  The August 1999 separation physical examination notes the Veteran's reported history of a broken nose; clinical findings indicate a normal nose.  The October 2011 VA examiner notes the Veteran's in-service deviated septum, as well as his reported history of a pre-first period of active service broken nose.  While the examiner indicated that he could not be sure which injury caused the Veteran's current findings, the record adequately establishes that the Veteran had a deviated septum during his second period of active service.

The record also reflects and the Veteran does not dispute his consistent reports of a pre-service history of a broken nose in 1980.  The Veteran's reported pre-service nasal injury, however, was healed upon induction into his first period of active service, as his nose was clinically normal on examination in August 1984.  Likewise, upon induction into his second period of service, his nose was clinically normal on examination in April 1990.  Therefore, the presumption of soundness applies.  The evidence of record does not clearly and unmistakably establish that a nasal injury existed prior to service.  Thus, the presumption of soundness has not been rebutted, and the Veteran is entitled to service connection for a deviated septum. 

Accordingly, service connection for a deviated septum is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for a deviated septum is granted. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


